Citation Nr: 1617910	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism), now also claimed as secondary to diabetes mellitus.

2.  Entitlement to an evaluation in excess of 30 percent for chronic respiratory distress (previously evaluated as residuals of pulmonary embolism).

3.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee (previously evaluated as right knee instability, post-operative).



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1979 and from March 1981 to October 1987.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Initially, the Board notes that the Veteran initiated an appeal as to all issues in the January 2012 rating decision, including the separately evaluated residual scars from the right knee surgery; however, he limited his appeal to the above issues in the February 2013 substantive appeal.  He did not perfect an appeal as to the other issues.  In addition, the Veteran initiated a claim for a total disability rating based on individual unemployability due to service-connected disabilities during the course of the appeal, which the RO granted in a January 2013 rating decision.  Based on the foregoing, the issues in appellate status are as stated above.

The Veteran was scheduled for a hearing before the Board at the RO in October 2015; however, he cancelled his request in a written statement that same month.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).

The reopened claim for service connection for COPD and the claims for higher evaluations for the service-connected respiratory and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for COPD, to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism).  The Veteran was notified of the decision the following month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the August 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for COPD, to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the August 2005 rating decision is new and material as to the claim for service connection for COPD, to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism), and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim.

In an August 2005 rating decision, the RO denied the Veteran's claim for service connection for COPD, finding that there was no nexus between the current disorder and his military service or the service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism).  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  VA treatment records later associated with the claims file but dated within the one-year period of the decision were not material evidence as to this issue.  Therefore, the August 2005 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 2005 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, VA examinations, and statements from the Veteran and his representative.

The evidence received since the August 2005 rating decision includes an October 2007 VA examination report showing that the Veteran had obstructive airway disease with a restrictive component that was a residual of the pulmonary embolism, as well as a September 2011 VA examination report (with a December 2011 clarifying opinion) changing the diagnosis for the service-connected respiratory disability to chronic respiratory distress secondary to pulmonary embolism.  The record also contains VA treatment records showing a continued diagnosis of COPD and an October 2012 VA examination report that addresses the Veteran's service-connected respiratory disability, but does not note his currently diagnosed COPD.  This additional evidence relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and a service-connected disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  In this regard, the record since the August 2005 rating decision suggests that the Veteran has an obstructive airway disorder as a residual of the pulmonary embolism, but it is unclear if that diagnosis includes his currently diagnosed COPD.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for COPD, to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism) is reopened.


ORDER

New and material evidence having been received, the claim for service connection for COPD, to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism) is reopened.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

In addition, the Veteran was most recently provided a VA examination in October 2012 in connection with these claims.  Thereafter, the Veteran and his representative essentially alleged that these disabilities had increased in severity since that time.  See, e.g., February 2013 substantive appeal; April 2016 written appellate brief; see also August 2015 VA report of hospitalization (admitting diagnosis including shortness of breath and hypoxia suggesting possible worsening of respiratory disability).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Based on the foregoing, more recent examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected chronic respiratory distress and right knee disabilities.  The examiner will also be able to provide an etiology opinion for the Veteran's COPD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD, chronic respiratory distress, and right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including from the Veteran's August 2015 hospitalization.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism) and the nature and etiology of his COPD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing (PFT).

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  Regarding the service-connected chronic respiratory distress, the examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  If there is a medical reason that the Veteran is unable to complete the PFT, the examiner should state so in the report and provide an explanation consistent with 38 C.F.R. § 4.96(d)(1).  It is noted that the September 2011 and October 2012 VA examiners indicated that the Veteran was unable to complete PFT testing because of his tracheostomy tube.

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected chronic respiratory distress and any symptoms associated with a nonservice-connected disorder, including his sleep apnea and COPD, if it is found to be unrelated to the service-connected respiratory disability.

b.  Regarding the COPD claim, the Veteran has contended that his current COPD is related to the medication he takes for his nonservice-connected diabetes mellitus, as well as his service-connected respiratory disability.  See, e.g., December 2010 report of general information (indicating that diabetes medicine was causing his lung problems to get worse); February 2013 substantive appeal (indicating his COPD is the result of the in-service pulmonary embolism).

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD manifested in or is otherwise related to his military service, including the in-service treatment for a pulmonary embolism.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by his service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism).

In providing this opinion, the examiner should address the medical significance, if any, of the service and post-service medical records showing a history of smoking from the mid-1970s to 2005.  See, e.g., November 1986 Medical Board examination (one pack per day for 10 years); VA treatment records from September 2004 (one pack per day for 30 years) and February 2006 (stopped smoking after his CABG procedure).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected osteoarthritis of the right knee (previously evaluated as right knee instability, post-operative).  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected osteoarthritis of the right knee under the rating criteria.  In particular, the examiner should provide the range of motion of the knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


